523 S.E.2d 68 (1999)
240 Ga. App. 439
OLIVER
v.
GREEN.
No. A99A1547.
Court of Appeals of Georgia.
September 29, 1999.
Reconsideration Denied October 20, 1999.
Certiorari Denied February 25, 2000.
*69 Marguerite Oliver, pro se.
Smith, White, Sharma & Halpern, Laurence H. Margolis, Atlanta, for appellee.
MILLER, Judge.
Tommie Green instituted dispossessory proceedings against Marguerite Oliver, claiming Oliver failed to pay rent pursuant to a lease agreement. The jury returned a verdict in favor of Green on the dispossessory and against Oliver on her counterclaims for repairs and reimbursement. Acting pro se, Oliver appealed, claiming the evidence did not support the verdict. Oliver did not include a transcript of the evidence in the appellate record.
The appellant has the burden to show error by the record. Brown v. Frachiseur[1] emphasized the need for a transcript where the alleged error concerns the sufficiency of the evidence.
Where an appeal is taken which draws in question the transcript of the evidence and proceedings, it shall be the duty of the appellant to have the transcript prepared at his expense. Thus, where the transcript is necessary for the review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm.[2]
Because Oliver omitted the transcript from the record on appeal, and her arguments address the sufficiency of the evidence, we must affirm.
Green's request to sanction Oliver for frivolous appeal is denied.
Judgment affirmed.
McMURRAY, P.J., and ANDREWS, P.J., concur.
NOTES
[1]  247 Ga. 463, 277 S.E.2d 16 (1981).
[2]  (Citations, punctuation and footnote omitted; emphasis in original.) Id. at 464, 277 S.E.2d 16; see Kirkendall v. Decker, 271 Ga. 189, 191, 516 S.E.2d 73 (1999).